*243The opinion was by
Weston C. J.
The statute of 1838, c. 326, contains no repealing clause affecting any question presented in this case. In our opinion the third section is prospective in its operation, and is to be applied only to bills, the payment of which might be subsequently demanded. It did not therefore affect such as might have been previously demanded, or any right of action, which had accrued, under any former law.
A bank bill, like any other note of hand payable on demand but appointing no place of payment, may be sued, and the action may be sustained, without proof of any special demand, and the judge was right in declining to instruct the jury, that proof of such demand was necessary to the maintenance of the action.
With regard to the right of the plaintiff to recover damages, at the rate of twenty-four per cent, as found by the verdict, in our judgment, it is sustained, whether the action is to be understood to have been brought under the statute of 1831, c. 519, § 11, or under that of 1836, c. 233, § 1. The latter gives damages at the rate of two per cent, per month, if payment of the bank bills of any bank shall have been delayed or refused, beyond the period of fifteen days, after payment of the same shall have been demanded, at the counter of the bank. The former gives the same damages, being at the rate of twenty-four per cent, per annum, “ in case the officers of any banking corporation aforesaid in the usual banking hours shall refuse or delay payment after demand made at the bank, in gold or silver money of any note or bill of said corporation there presented for payment.” A more accurate pointing, and a little different collocation of sentences, would have removed all possible obscurity as to the meaning of the legislature ; but it appears to us sufficiently obvious, as it stands. If the officers of the bank refused or delayed payment, in gold or silver money, of any bill demanded and presented for payment at the bank, in the usual banking hours, the corporation is made liable after fifteen days from such demand, to pay the additional damages. On the one hand the holder is to demand payment of the bill, and on the other, the officers of the bank are to make payment in gold or silver money. It is not made necessary that the holder should demand payment in *244gold or silver money ; a simple demand of payment is all, which is required of him.
But a demand of payment merely, has the same effect; gold and silver money being the only currency, which can amount to a legal tender. By the constitution of the United States, art. 1, <§>10, clause first, no State can make any thing, but gold and silver coin a tender in payment of debts. The bank then could have no right to pay in copper, or in uncoined gold or silver bullion. Nor does it appear to us, that a demand of payment in specie, impairs the right of the plaintiff. Specie may be well understood to mean such coin, as constitutes a legal tender. The Judge instructed the jury, at the request of the counsel for the defendants, that to constitute a demand, it is necessary that it should be so plainly and distinctly made, that the person upon whom it is made, shall understand that payment is demanded. And the jury were justified from the evidence in finding this fact. The demand might be made by an agent, the agency being avowed and the principal disclosed.
We perceive no error, on the part of the presiding Judge, either in giving or withholding instructions.

Judgment on the verdict.